

104 S2264 IS: Native American Housing Assistance and Self-Determination Reauthorization Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2264IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Schatz (for himself, Ms. Murkowski, Mr. Hoeven, Mr. Tester, Ms. Smith, Ms. Cortez Masto, Mr. Luján, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo reauthorize the Native American Housing Assistance and Self-Determination Act of 1996.1.Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2021.2.Consolidation of environmental review requirementsSection 105 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4115) is amended by adding at the end the following:(e)Consolidation of environmental review requirements(1)In generalIn the case of a recipient of grant amounts under this Act that is carrying out a project that qualifies as an affordable housing activity under section 202, if the recipient is using 1 or more additional sources of Federal funds to carry out the project, and the grant amounts received under this Act constitute the largest single source of Federal funds that the recipient reasonably expects to commit to the project at the time of environmental review, the Indian tribe of the recipient may assume, in addition to all of the responsibilities for environmental review, decision making, and action under subsection (a), all of the additional responsibilities for environmental review, decision making, and action under provisions of law that would apply to each Federal agency providing additional funding were the Federal agency to carry out the project as a Federal project.(2)DischargeThe assumption by the Indian tribe of the additional responsibilities for environmental review, decision making, and action under paragraph (1) with respect to a project shall be deemed to discharge the responsibility of the applicable Federal agency for environmental review, decision making, and action with respect to the project.(3)CertificationAn Indian tribe that assumes the additional responsibilities under paragraph (1), shall certify, in addition to the requirements under subsection (c)—(A)the additional responsibilities that the Indian tribe has fully carried out under this subsection; and(B)that the certifying officer consents to assume the status of a responsible Federal official under the provisions of law that would apply to each Federal agency providing additional funding under paragraph (1).(4)Liability(A)In generalAn Indian tribe that completes an environmental review under this subsection shall assume sole liability for the content and quality of the review.(B)Remedies and sanctionsExcept as provided in subparagraph (C), if the Secretary approves a certification and release of funds to an Indian tribe for a project in accordance with subsection (b), but the Secretary or the head of another Federal agency providing funding for the project subsequently learns that the Indian tribe failed to carry out the responsibilities of the Indian tribe as described in subsection (a) or paragraph (1), as applicable, the Secretary or other head, as applicable, may impose appropriate remedies and sanctions in accordance with—(i)the regulations issued pursuant to section 106; or (ii)such regulations as are issued by the other head.(C)Statutory violation waiversIf the Secretary waives the requirements under this section in accordance with subsection (d) with respect to a project for which an Indian tribe assumes additional responsibilities under paragraph (1), the waiver shall prohibit any other Federal agency providing additional funding for the project from imposing remedies or sanctions for failure to comply with requirements for environmental review, decision making, and action under provisions of law that would apply to the Federal agency..3.Authorization of appropriationsSection 108 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4117) is amended, in the first sentence, by striking 2009 through 2013 and inserting 2022 through 2032.4.Student housing assistanceSection 202(3) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4132(3)) is amended by inserting including education-related stipends, college housing assistance, and other education-related assistance for low-income college students, after self-sufficiency and other services,. 5.Application of rent rule only to units owned or operated by Indian tribe or tribally designated housing entitySection 203(a)(2) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4133(a)(2)) is amended by inserting owned or operated by a recipient and after residing in a dwelling unit.6.Program requirementsSection 203(a) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4133(a)) (as amended by section 5) is amended—(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3);(2)by redesignating paragraph (2) as paragraph (3);(3)by inserting after paragraph (1) the following:(2)Application of tribal policiesParagraph (3) shall not apply if—(A)the recipient has a written policy governing rents and homebuyer payments charged for dwelling units; and(B)that policy includes a provision governing maximum rents or homebuyer payments, including tenant protections.; and(4)in paragraph (3) (as so redesignated), by striking In the case of and inserting In the absence of a written policy governing rents and homebuyer payments, in the case of. 7.De minimis exemption for procurement of goods and servicesSection 203(g) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4133(g)) is amended by striking $5,000 and inserting $10,000. 8.Homeownership or lease-to-own low-income requirement and income targetingSection 205 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4135) is amended—(1)in subsection (a)(1)—(A)in subparagraph (C), by striking and at the end; and(B)by adding at the end the following:(E)notwithstanding any other provision of this paragraph, in the case of rental housing that is made available to a current rental family for conversion to a homebuyer or a lease-purchase unit, that the current rental family can purchase through a contract of sale, lease-purchase agreement, or any other sales agreement, is made available for purchase only by the current rental family, if the rental family was a low-income family at the time of their initial occupancy of such unit; and; and(2)in subsection (c)—(A)by striking The provisions and inserting the following:(1)In generalThe provisions; and(B)by adding at the end the following:(2)Applicability to improvementsThe provisions of subsection (a)(2) regarding binding commitments for the remaining useful life of property shall not apply to improvements of privately owned homes if the cost of the improvements do not exceed 10 percent of the maximum total development cost for the home..9.Lease requirements and tenant selectionSection 207 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4137) is amended by adding at the end the following:(c)Notice of terminationThe notice period described in subsection (a)(3) shall apply to projects and programs funded in part by amounts authorized under this Act..10.Indian Health Service(a)In generalSubtitle A of title II of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4131 et seq.) is amended by adding at the end the following:211.IHS sanitation facilities constructionNotwithstanding any other provision of law, the Director of the Indian Health Service, or a recipient receiving funding for a housing construction or renovation project under this title, may use funding from the Indian Health Service for the construction of sanitation facilities under that project..(b)Clerical amendmentThe table of contents in section 1(b) of the Native American Housing Assistance and Self-Determination Act of 1996 (Public Law 104–330; 110 Stat. 4016) is amended by inserting after the item relating to section 210 the following:Sec. 211. IHS sanitation facilities construction..11.Statutory authority to suspend grant funds in emergenciesSection 401(a)(4) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4161(a)(4)) is amended—(1)in subparagraph (A), by striking may take an action described in paragraph (1)(C) and inserting may immediately take an action described in paragraph (1)(C); and(2)by striking subparagraph (B) and inserting the following:(B)Procedural requirements(i)In generalIf the Secretary takes an action described in subparagraph (A), the Secretary shall provide notice to the recipient at the time that the Secretary takes that action.(ii)Notice requirementsThe notice under clause (i) shall inform the recipient that the recipient may request a hearing by not later than 30 days after the date on which the Secretary provides the notice. (iii)Hearing requirementsA hearing requested under clause (ii) shall be conducted—(I)in accordance with subpart A of part 26 of title 24, Code of Federal Regulations (or successor regulations); and (II)to the maximum extent practicable, on an expedited basis.(iv)Failure to conduct a hearingIf a hearing requested under clause (ii) is not completed by the date that is 180 days after the date on which the recipient requests the hearing, the action of the Secretary to limit the availability of payments shall no longer be effective.. 12.Reports to CongressSection 407 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4167) is amended—(1)in subsection (a), by striking Congress and inserting Committee on Indian Affairs and the Committee on Banking, Housing and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives; and(2)by adding at the end the following:(c)Public availabilityThe report described in subsection (a) shall be made publicly available, including to recipients..13.99-year leasehold interest in trust or restricted lands for housing purposesSection 702 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4211) is amended—(1)in the section heading, by striking 50-year and inserting 99-year;(2)in subsection (b), by striking 50 years and inserting 99 years; and(3)in subsection (c)(2), by striking 50 years and inserting 99 years.14.Amendments for block grants for affordable housing activitiesSection 802(e) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4222(e)) is amended by—(1)by striking The Director and inserting the following:(1)In generalThe Director; and(2)by adding at the end the following:(2)SubawardsNotwithstanding any other provision of law, including provisions of State law requiring competitive procurement, the Director may make subawards to subrecipients, except for for-profit entities, using amounts provided under this title to carry out affordable housing activities upon a determination by the Director that such subrecipients have adequate capacity to carry out activities in accordance with this Act..15.Reauthorization of Native Hawaiian homeownership provisionsSection 824 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243) is amended by striking such sums as may be necessary and all that follows through the period at the end and inserting such sums as may be necessary for each of fiscal years 2022 through 2032.. 16.Total development cost maximum project costAffordable housing (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) that is developed, acquired, or assisted under the block grant program established under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) shall not exceed by more than 20 percent, without prior approval of the Secretary of Housing and Urban Development, the total development cost maximum cost for all housing assisted under an affordable housing activity, including development and model activities. 17.Community-based development organizationsSection 105 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305) is amended by adding at the end the following:(i)Indian tribes and tribally designated housing entities as community-Based development organizations(1)DefinitionIn this subsection, the term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).(2)QualificationAn Indian tribe, a tribally designated housing entity, or a tribal organization shall qualify as a community-based development organization for purposes of carrying out new housing construction under this subsection under a grant made under section 106(a)(1)..18.Indian tribe eligibility for hud housing counseling grantsSection 106(a)(4) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(a)(4)) is amended—(1)in subparagraph (A)—(A)by striking and and inserting a comma; and(B)by inserting before the period at the end the following: , Indian tribes, and tribally designated housing entities; (2)in subparagraph (B), by inserting , Indian tribes, and tribally designated housing entities after organizations);(3)by redesignating subparagraph (F) as subparagraph (G); and(4)by inserting after subparagraph (E) the following:(F)DefinitionsIn this paragraph, the terms Indian tribe and tribally designated housing entity have the meanings given those terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)..19.Section 184 Indian Home Loan Guarantee program(a)In generalSection 184(b)(4) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(b)(4)) is amended by—(1)redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;(2)by striking The loan and inserting the following:(A)In generalThe loan;(3)in subparagraph (A), as so designated, by adding at the end the following:(v)Any entity certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)).; and(4)by adding at the end the following:(B)Direct guarantee process(i)AuthorizationThe Secretary may authorize qualifying lenders to participate in a direct guarantee process for approving loans under this section.(ii)Indemnification(I)In generalIf the Secretary determines that a mortgage guaranteed through a direct guarantee process under this subparagraph was not originated in accordance with the requirements established by the Secretary, the Secretary may require the lender approved under this subparagraph to indemnify the Secretary for the loss, irrespective of whether the violation caused the mortgage default. (II)Fraud or misrepresentationIf fraud or misrepresentation is involved in a direct guarantee process under this subparagraph, the Secretary shall require the original lender approved under this subparagraph to indemnify the Secretary for the loss regardless of when an insurance claim is paid.(C)Review of mortgagees(i)In generalThe Secretary may periodically review the mortgagees originating, underwriting, or servicing single family mortgage loans under this section. (ii)RequirementsIn conducting a review under clause (i), the Secretary—(I)shall compare the mortgagee with other mortgagees originating or underwriting loan guarantees for Indian housing based on the rates of defaults and claims for guaranteed mortgage loans originated, underwritten, or serviced by that mortgagee;(II)may compare the mortgagee with such other mortgagees based on underwriting quality, geographic area served, or any commonly used factors the Secretary determines necessary for comparing mortgage default risk, provided that the comparison is of factors that the Secretary would expect to affect the default risk of mortgage loans guaranteed by the Secretary;(iii)shall implement such comparisons by regulation, notice, or mortgagee letter; and(I)may terminate the approval of a mortgagee to originate, underwrite, or service loan guarantees for housing under this section if the Secretary determines that the mortgage loans originated, underwritten, or serviced by the mortgagee present an unacceptable risk to the Indian Housing Loan Guarantee Fund established under subsection (i)—(aa)based on a comparison of any of the factors set forth in this subparagraph; or(bb)by a determination that the mortgagee engaged in fraud or misrepresentation..(b)Loan guarantees for Indian housingSection 184(i)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)(5)) is amended—(1)in subparagraph (B), by inserting after the first sentence the following: There are authorized to be appropriated for those costs such sums as may be necessary for each of fiscal years 2022 through 2032.; and(2)in subparagraph (C), by striking 2008 through 2012 and inserting 2022 through 2032.20.Loan guarantees for Native Hawaiian housingSection 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b) is amended—(1)in subsection (c)(4)(B)—(A)by redesignating clause (iv) as clause (v); and(B)by adding after clause (iii) the following:(iv)Any entity certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)).; and(2)in subsection (j)(5)(B), by inserting after the first sentence the following: There are authorized to be appropriated for those costs such sums as may be necessary for each of fiscal years 2022 through 2032..21.Assistant secretary for Indian housingThe Department of Housing and Urban Development Act (42 U.S.C. 3531 et seq.) is amended—(1)in section 4 (42 U.S.C. 3533)—(A)in subsection (a)(1), by striking 7 and inserting 8; and(B)in subsection (e)—(i)by redesignating paragraph (2) as paragraph (4); and(ii)by striking (e)(1)(A) There and all that follows through the end of paragraph (1) and inserting the following:(e)(1)There is established within the Department the Office of Native American Programs (in this subsection referred to as the Office) to be headed by an Assistant Secretary for Native American Programs (in this subsection referred to as the Assistant Secretary), who shall be 1 of the Assistant Secretaries in subsection (a)(1). (2)The Assistant Secretary shall be responsible for—(A)administering, in coordination with the relevant office in the Department, the provision of housing assistance to Indian tribes or Indian housing authorities under each program of the Department that provides for such assistance;(B)administering the community development block grant program for Indian tribes under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) and the provision of assistance to Indian tribes under such Act;(C)directing, coordinating, and assisting in managing any regional offices of the Department that administer Indian programs to the extent of such programs; and(D)coordinating all programs of the Department relating to Indian and Alaska Native housing and community development.(3)The Secretary shall include in the annual report under section 8 a description of the extent of the housing needs for Indian families and community development needs of Indian tribes in the United States and the activities of the Department, and extent of such activities, in meeting such needs.; and(2)in section 8 (42 U.S.C. 3536), by striking section 4(e)(2) and inserting section 4(e)(4).22.Drug elimination program(a)DefinitionsIn this section:(1)Controlled substanceThe term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802).(2)Drug-related crimeThe term drug-related crime means the illegal manufacture, sale, distribution, use, or possession with intent to manufacture, sell, distribute, or use a controlled substance.(3)RecipientThe term recipient—(A)has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103); and(B)includes a recipient of funds under title VIII of that Act (25 U.S.C. 4221 et seq.). (4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(b)EstablishmentThe Secretary may make grants under this section to recipients of assistance under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) for use in eliminating drug-related and violent crime. (c)Eligible activitiesGrants under this section may be used for—(1)the employment of security personnel;(2)reimbursement of State, local, Tribal, or Bureau of Indian Affairs law enforcement agencies for additional security and protective services;(3)physical improvements which are specifically designed to enhance security;(4)the employment of 1 or more individuals—(A)to investigate drug-related or violent crime in and around the real property comprising housing assisted under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and(B)to provide evidence relating to such crime in any administrative or judicial proceeding;(5)the provision of training, communications equipment, and other related equipment for use by voluntary tenant patrols acting in cooperation with law enforcement officials;(6)programs designed to reduce use of drugs in and around housing communities funded under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), including drug-abuse prevention, intervention, referral, and treatment programs;(7)providing funding to nonprofit resident management corporations and resident councils to develop security and drug abuse prevention programs involving site residents;(8)sports programs and sports activities that serve primarily youths from housing communities funded through and are operated in conjunction with, or in furtherance of, an organized program or plan designed to reduce or eliminate drugs and drug-related problems in and around those communities; and(9)other programs for youth in school settings that address drug prevention and positive alternatives for youth, including education and activities related to science, technology, engineering, and math.(d)Applications(1)In generalTo receive a grant under this subsection, an eligible applicant shall submit an application to the Secretary, at such time, in such manner, and accompanied by—(A)a plan for addressing the problem of drug-related or violent crime in and around of the housing administered or owned by the applicant for which the application is being submitted; and(B)such additional information as the Secretary may reasonably require. (2)CriteriaThe Secretary shall approve applications submitted under paragraph (1) on the basis of thresholds or criteria such as—(A)the extent of the drug-related or violent crime problem in and around the housing or projects proposed for assistance;(B)the quality of the plan to address the crime problem in the housing or projects proposed for assistance, including the extent to which the plan includes initiatives that can be sustained over a period of several years;(C)the capability of the applicant to carry out the plan; and(D)the extent to which tenants, the Tribal government, and the Tribal community support and participate in the design and implementation of the activities proposed to be funded under the application.(e)High intensity drug trafficking areasIn evaluating the extent of the drug-related crime problem pursuant to subsection (d)(2), the Secretary may consider whether housing or projects proposed for assistance are located in a high intensity drug trafficking area designated pursuant to section 707(b) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(b)).(f)Reports(1)Grantee reportsThe Secretary shall require grantees under this section to provide periodic reports that include the obligation and expenditure of grant funds, the progress made by the grantee in implementing the plan described in subsection (d)(1)(A), and any change in the incidence of drug-related crime in projects assisted under section.(2)HUD reportsNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the system used to distribute funding to grantees under this section, which shall include descriptions of—(A)the methodology used to distribute amounts made available under this section; and(B)actions taken by the Secretary to ensure that amounts made available under section are not used to fund baseline local government services, as described in subsection (h)(2).(g)Notice of funding awardsThe Secretary shall publish on the website of the Department a notice of all grant awards made pursuant to section, which shall identify the grantees and the amount of the grants. (h)Monitoring(1)In generalThe Secretary shall audit and monitor the program funded under this subsection to ensure that assistance provided under this subsection is administered in accordance with the provisions of section.(2)Prohibition of funding baseline services(A)In generalAmounts provided under this section may not be used to reimburse or support any local law enforcement agency or unit of general local government for the provision of services that are included in the baseline of services required to be provided by any such entity pursuant to a local cooperative agreement pursuant under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) or any provision of an annual contributions contract for payments in lieu of taxation with the Bureau of Indian Affairs.(B)DescriptionEach grantee under this section shall describe, in the report under subsection (f)(1), such baseline of services for the unit of Tribal government in which the jurisdiction of the grantee is located.(3)EnforcementThe Secretary shall provide for the effective enforcement of this section, as specified in the program requirements published in a notice by the Secretary, which may include—(A)the use of on-site monitoring, independent public audit requirements, certification by Tribal or Federal law enforcement or Tribal government officials regarding the performance of baseline services referred to in paragraph (2);(B)entering into agreements with the Attorney General to achieve compliance, and verification of compliance, with the provisions of this section; and (C)adopting enforcement authority that is substantially similar to the authority provided to the Secretary under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) (i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for each fiscal years 2022 through 2032 to carry out this section. 23.Rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following:(E)Indian veterans housing rental assistance program(i)DefinitionsIn this subparagraph:(I)Eligible Indian veteranThe term eligible Indian veteran means an Indian veteran who is—(aa)homeless or at risk of homelessness; and(bb)living—(AA)on or near a reservation; or(BB)in or near any other Indian area.(II)Eligible recipientThe term eligible recipient means a recipient eligible to receive a grant under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(III)Indian; Indian areaThe terms Indian and Indian area have the meanings given those terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).(IV)Indian veteranThe term Indian veteran means an Indian who is a veteran.(V)ProgramThe term Program means the Tribal HUD–VASH program carried out under clause (ii).(VI)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(ii)Program specificationsThe Secretary shall use not less than 5 percent of the amounts made available for rental assistance under this paragraph to carry out a rental assistance and supported housing program, to be known as the Tribal HUD–VASH program, in conjunction with the Secretary of Veterans Affairs, by awarding grants for the benefit of eligible Indian veterans.(iii)Model(I)In generalExcept as provided in subclause (II), the Secretary shall model the Program on the rental assistance and supported housing program authorized under subparagraph (A) and applicable appropriations Acts, including administration in conjunction with the Secretary of Veterans Affairs.(II)Exceptions(aa)Secretary of Housing and Urban DevelopmentAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.(bb)Secretary of Veterans AffairsAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary of Veterans Affairs may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.(iv)Eligible recipientsThe Secretary shall make amounts for rental assistance and associated administrative costs under the Program available in the form of grants to eligible recipients.(v)Funding criteriaThe Secretary shall award grants under the Program based on—(I)need;(II)administrative capacity; and(III)any other funding criteria established by the Secretary in a notice published in the Federal Register after consulting with the Secretary of Veterans Affairs.(vi)AdministrationGrants awarded under the Program shall be administered in accordance with the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), except that recipients shall—(I)submit to the Secretary, in a manner prescribed by the Secretary, reports on the utilization of rental assistance provided under the Program; and(II)provide to the Secretary information specified by the Secretary to assess the effectiveness of the Program in serving eligible Indian veterans.(vii)Consultation(I)Grant recipients; tribal organizationsThe Secretary, in coordination with the Secretary of Veterans Affairs, shall consult with eligible recipients and any other appropriate tribal organization on the design of the Program to ensure the effective delivery of rental assistance and supportive services to eligible Indian veterans under the Program.(II)Indian Health ServiceThe Director of the Indian Health Service shall provide any assistance requested by the Secretary or the Secretary of Veterans Affairs in carrying out the Program.(viii)Waiver(I)In generalExcept as provided in subclause (II), the Secretary may waive or specify alternative requirements for any provision of law (including regulations) that the Secretary administers in connection with the use of rental assistance made available under the Program if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of rental assistance under the Program to eligible Indian veterans.(II)ExceptionThe Secretary may not waive or specify alternative requirements under subclause (I) for any provision of law (including regulations) relating to labor standards or the environment.(ix)Renewal grantsThe Secretary may—(I)set aside, from amounts made available for tenant-based rental assistance under this subsection and without regard to the amounts used for new grants under clause (ii), such amounts as may be necessary to award renewal grants to eligible recipients that received a grant under the Program in a previous year; and(II)specify criteria that an eligible recipient must satisfy to receive a renewal grant under subclause (I), including providing data on how the eligible recipient used the amounts of any grant previously received under the Program.(x)Reporting(I)In generalNot later than 1 year after the date of enactment of this subparagraph, and every 5 years thereafter, the Secretary, in coordination with the Secretary of Veterans Affairs and the Director of the Indian Health Service, shall—(aa)conduct a review of the implementation of the Program, including any factors that may have limited its success; and(bb)submit a report describing the results of the review under item (aa) to—(AA)the Committee on Indian Affairs, the Committee on Banking, Housing, and Urban Affairs, the Committee on Veterans' Affairs, and the Committee on Appropriations of the Senate; and(BB)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources, the Committee on Financial Services, the Committee on Veterans' Affairs, and the Committee on Appropriations of the House of Representatives.(II)Analysis of housing stock limitationThe Secretary shall include in the initial report submitted under subclause (I) a description of—(aa)any regulations governing the use of formula current assisted stock (as defined in section 1000.314 of title 24, Code of Federal Regulations (or any successor regulation)) within the Program;(bb)the number of recipients of grants under the Program that have reported the regulations described in item (aa) as a barrier to implementation of the Program; and(cc)proposed alternative legislation or regulations developed by the Secretary in consultation with recipients of grants under the Program to allow the use of formula current assisted stock within the Program..24.LeveragingAll funds provided under a grant made pursuant to this division or the amendments made by this division may be used for purposes of meeting matching or cost participation requirements under any other Federal or non-Federal program, provided that such grants made pursuant to the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.) are spent in accordance with that Act.